Citation Nr: 1013396	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  92-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for the residuals of a low back injury.

2.  Entitlement to a prestabilization rating from the date of 
separation from inactive duty training in March 1989.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his father
ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty training from September 
1979 to January 1980 and on active duty from January 1980 to 
January 1984.  He had subsequent service in the National 
Guard, to include a period of inactive duty training in March 
1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1990 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, in which the RO granted service 
connection and assigned an initial noncompensable rating for 
a low back disability, effective March 13, 1989, the day 
following the date on which the Veteran sustained the back 
injury.  

In an August 1990 letter, the RO denied entitlement to a 
temporary total rating for the low back disability under the 
provisions of 38 C.F.R. § 4.30.

The Veteran testified at a personal hearing before a Hearing 
Officer at the RO in April 1991.  A transcript of that 
hearing is of record.  In a July 1991 rating decision, the RO 
increased the initial rating of the service-connected low 
back disability to 10 percent.

In a February 1993 remand, the Board pointed out that the 
Veteran did not meet the requirements of a temporary total 
rating under either 38 C.F.R. §§ 4.29 or 4.30 and that the 
contentions on appeal and the circumstances surrounding the 
incurrence of the his service-connected low back disability 
suggested that the issue should be characterized as 
entitlement to a prestabilization rating from the date of 
separation from active or inactive duty training in March 
1989.  The Veteran's representative subsequently agreed that 
this characterization of the issue was appropriate.  In an 
October 1994 rating decision, the RO confirmed and continued 
the 10 percent schedular evaluation for the service-connected 
back disability, denied entitlement to a prestabilization 
rating for this disability and denied entitlement to a TDIU.  
The file was returned to the Board.  The Board again remanded 
this case for further development in January 1997.

In a February 1999 decision, the Board found that the 
service-connected low back disability was severe enough to 
warrant an initial 40 percent rating.  The Board denied 
entitlement to a prestabilization rating for the service-
connected low back disability and denied a TDIU.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court). In a January 2001 Joint Motion 
for Remand (Joint Motion), the Secretary of Veterans Affairs 
(VA) and the Veteran, through his representative, moved that 
the February 1999 Board decision be vacated and remanded.  
The Court granted the motion by Order in January 2001.

In December 2002, the Board remanded the claims on appeal for 
further development.  In May 2005, the Board again issued a 
decision denying the claims on appeal.  The Veteran appealed 
this decision to the Court.  In a January 2007 Joint Motion 
for Remand, the Secretary of VA and the Veteran, through his 
representative, moved that the May 2005 Board decision be 
vacated and remanded.  The Court granted the motion by Order 
in January 2007.

In August 2007, the Board denied entitlement to a 
prestabilization rating from the date of separation from 
inactive duty training in March 1989.  The Board remanded the 
claims for a higher initial rating for the service-connected 
low back disability, and entitlement to a TDIU for further 
development.  The Veteran appealed the August 2007 decision 
to the Court.  In an August 2008 Order, the Court granted a 
Joint Motion to partially vacate and remand that portion of 
the August 2007 decision that denied entitlement to a 
prestabilization rating for the service-connected low back 
disability.  

In September 2009, the Board sought an advisory medical 
opinion from the Veterans Health Administration (VHA).  After 
receiving the completed VHA medical opinion in November 2009, 
the Veteran received proper notice pursuant to 38 C.F.R. § 
20.903.  In February 2010, the Veteran's attorney filed a 
response but no additional evidence.  Generally, 38 C.F.R. § 
20.1304 requires evidence submitted by the appellant or 
representative in response to § 20.903 notification to be 
referred to the AOJ for review, unless the appellant waives 
this procedural right or the Board determines that the 
appellant's claim should be fully allowed.  See 38 C.F.R. § 
20.1304(c) (2009).  Crucially however, the Code of Federal 
Regulations also indicates that a Board-initiated medical 
expert opinion obtained under the authority of 38 C.F.R. § 
20.901 is not subject to initial review by the RO.  See 38 
C.F.R. § 19.9(c)(1).  In other words, the Board is not 
required to afford a claimant the opportunity to have a claim 
readjudicated by the AOJ when the only new evidence of record 
consists of a newly-obtained VHA opinion.  Thus, the Board 
will proceed to a decision on the merits on the claim for a 
prestabilization rating from the date of separation from 
inactive duty training in March 1989.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for a low 
back disability, the Board has characterized this issue on 
appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service- connected disability).  
In addition, despite the higher initial rating established 
for the low back disability during the pendency of the 
appeal, the Veteran has not been awarded the highest possible 
rating.  As a result, he is presumed to be seeking the 
maximum possible benefit and his claim remains in appellate 
status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to an initial rating in excess of 
40 percent for the residuals of a low back injury and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on herein decided has been accomplished.

2.  At the time of his discharge from inactive duty for 
training in March 1989, the Veteran's low back disorder was 
not consistent with an unstabilized condition with severe 
disability which made substantially gainful employment not 
feasible or advisable, nor did his low back disorder involve 
unhealed or incompletely healed wounds or injuries producing 
the likelihood of a material impairment of employability.


CONCLUSION OF LAW

The criteria for a prestabilization rating for the service-
connected low back disability, from the date of separation 
from inactive duty training in March 1989, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.28 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been 
fulfilled.  In this case, the Veteran's claim for service 
connection for a low back disability was received in December 
1989, well before enactment of the VCAA.  He was notified of 
the general provisions of the VCAA by correspondence dated in 
September 2002 and January 2003. These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding the VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case was issued 
in August 2004.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in September 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, including National Guard treatment 
records, and VA and private treatment records have been 
obtained and associated with his claims file.  The Veteran 
has also been provided with VA examinations to evaluate his 
low back disability, and the Board has obtained a VHA opinion 
regarding the low back disability.  

The Board has considered the argument, made by the Veteran's 
representative in February 2010, that the November 2009 VHA 
opinion was inadequate.  Specifically, the attorney asserted 
that the medical opinion did not appear to have considered 
contemporaneous medical evidence regarding whether the low 
back disability was in a stabilized condition at the time of 
discharge.  Specifically referenced was a June 1989 
physician's statement, indicating that the Veteran was 
disabled for performance of military duties from June 15, 
1989 to July 15, 1989 and that the estimated duration of his 
incapacitation was unknown, due to the type of injury; a 
September 1989 physician's statement, indicating that the 
Veteran was disabled for performance of military duties from 
September 26, 1989 to November 26, 1989, again, stating that 
the estimated duration was unknown; a January 1990 
physician's statement indicating that the Veteran was 
disabled for the performance of military duties from 
September 1989 to January 1990, with the duration of civilian 
incapacitation as unknown and the duration of military 
incapacitation as pending medical discharge; a February 1990 
Medical Evaluation Board, concluding that, because of his 
chronic low back pain, the Veteran would be unable to return 
to active status, and that he was unable to perform his 
military duties in a full duty capacity; a December 1990 
physician's statement that, since his fall in March 1989, the 
Veteran had been unable to perform tasks that would render 
him an employable person; and, a January 1991 statement that 
the Veteran appeared to be unemployable.  

Despite the argument submitted in February 2010, in the 
September 2009 opinion request, the Board outlined the 
contemporaneous medical evidence in detail, including the 
June 1989, September 1989, January 1990, and January 1991 
statements regarding the Veteran's condition.  The Board also 
noted that the Medical Evaluation Board opined that the 
Veteran could not perform his military duties in a full 
capacity.  The Board also discussed a July 1990 statement 
from the Veteran's private chiropractor, and noted that, in a 
further statement [the December 1990 statement] the 
chiropractor noted that the Veteran gave a history of being 
unable to do anything since his 1989 injury.  Significantly, 
the medical evidence summarized in the September 2009 opinion 
request included medical opinions that the Veteran was unable 
to perform his military duties, and, notably, also included, 
the January 1991 statement that the Veteran appeared to be 
unemployable.  Moreover, the VA physician who provided the 
November 2009 opinion specifically indicated that he had 
completed a thorough review of the claims file.  As such, the 
Board finds that the contemporaneous medical evidence was 
considered by the physician in rendering his opinion.  Based 
on the foregoing, the Board finds that the VHA opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board acknowledges that the claims for a rating in excess 
of 40 percent for the residuals of a low back injury and the 
claim for a TDIU are being remanded, in part, to obtain 
outstanding VA and private treatment records, as well as any 
VA vocational rehabilitation records.  In this regard, during 
a January 2009 VA examination, the examiner noted that the 
Veteran had a neurological evaluation at Iron Mountain, and, 
in a November 2007 VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Individual Unemployability), 
the Veteran indicated that his back and left leg conditions 
prevented him from securing or following any substantially 
gainful occupation, and that he had been under a doctor's 
care and or hospitalized in the past 12 months, specifically, 
that he had ongoing treatment at the Iron Mountain VAMC.  The 
most recent records of VA treatment currently associated with 
the claims file are dated in April 2001.  However, as will 
also be discussed below, a prestabilization rating may 
continue for a 12-month period following discharge from 
service.  38 C.F.R. § 4.28, Note (1).  As such, VA treatment 
records since 2001, over 10 years after separation from 
service, are not pertinent to the claim herein decided.  As 
such, a remand to obtain these records would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the Veteran, and is, thus, 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

Similarly, in November 2007, the Veteran submitted a VA Form 
10-5345 (Request for Authorization to Release Medical Records 
or Health Information) in which he indicated that he had 
received treatment from Brian Begres, D.C.  In correspondence 
dated later that month, the Veteran reported that he was no 
longer seeing Dr. Begres, but was being treated by Dr. 
Schone.  In September 2008, the Veteran submitted a VA Form 
10-5345 indicating treatment by Dr. Schone.  Records from 
these private chiropractors have not been associated with the 
claims file; however, as there is no indication that either 
of these chiropractors treated the Veteran within the 12-
month period following discharge from service, these records 
are also not pertinent to the claim for a prestabilization 
rating, and remand to obtain these records is also not 
required.  See Soyini, 1 Vet. App. at 546.  

Finally, the Board is aware that during VA examination in 
April 2004, the Veteran reported that in 1994, after a VA 
vocational rehabilitation program, he was employed driving 
buses for 10 weeks.  The claims file reflects that the 
Veteran was denied benefits under the VA vocational 
rehabilitation program in April 1995, thus, it is not clear 
whether or not he received VA vocational rehabilitation.  In 
any event, even if the Veteran did receive VA vocational 
rehabilitation, by his own statement, this would have 
occurred around 1994, after which he worked driving buses.  
Again, any VA vocational rehabilitation records would be 
dated well after his separation from service and, as such, 
are not pertinent to the claim herein decided.  Therefore, 
remand to attempt to obtain these records is also not 
required.  See Soyini, 1 Vet. App. at 546.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

During the pendency of the appeal, the criteria for 
evaluating disabilities of the spine were revised, effective 
September 26, 2003.  68 Fed. Reg. 51,454 (August 27, 2003).  
This change revises the spine criteria to "ensure that it 
uses current medical terminology and unambiguous criteria, 
and [to ensure] that it reflects medical advances that have 
occurred since the last review."  The revised criteria are 
found at 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2009).

The service-connected low back disability has been evaluated 
as 40 percent disabling under Diagnostic Codes 5299-5295, as 
in effect prior to September 26, 2003.  A 40 percent rating 
is warranted under Diagnostic Code 5295 when there is severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign; marked limitation 
of forward bending in the standing position; loss of lateral 
motion with osteoarthritic changes; or narrowing or 
irregularity of the joint space; or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

§4.28  Prestabilization rating from date of discharge from 
service. 

The following ratings may be assigned, in lieu of 
ratings prescribed elsewhere, under the conditions 
stated for disability from any disease or injury. 
The prestabilization rating is not to be assigned 
in any case in which a total rating is immediately 
assignable under the regular provisions of the 
schedule or on the basis of individual 
unemployability. The prestabilization 50-percent 
rating is not to be used in any case in which a 
rating of 50-percent or more is immediately 
assignable under the regular provisions. 


Ratin
g
Unstabilized condition with severe 
disability: 
Substantially gainful employment is not 
feasible or advisable
100


Unhealed or incompletely healed wounds or 
injuries:
Material impairment of employability 
likely   
50

Note (1): Department of Veterans Affairs 
examination is not required prior to assignment of 
prestabilization ratings; however, the fact that 
examination was accomplished will not preclude 
assignment of these benefits. Prestabilization 
ratings are for assignment in the immediate 
postdischarge period. They will continue for a 12-
month period following discharge from service. 
However, prestabilization ratings may be changed 
to a regular schedular total rating or one 
authorizing a greater benefit at any time. In each 
prestabilization rating an examination will be 
requested to be accomplished not earlier than 6 
months nor more than 12 months following 
discharge. In those prestabilization ratings in 
which following examination reduction in 
evaluation is found to be warranted, the higher 
evaluation will be continued to the end of the 
12th month following discharge or to the end of 
the period provided under §3.105(e) of this 
chapter, whichever is later. Special monthly 
compensation should be assigned concurrently in 
these cases whenever records are adequate to 
establish entitlement.
Note (2): Diagnosis of disease, injury, or 
residuals will be cited, with diagnostic code 
number assigned from this rating schedule for 
conditions listed therein.  38 C.F.R. § 4.28 
(2009)
[35 FR 11906, July 24, 1970]

Factual Background and Analysis

Service treatment records reveal that during a period of 
inactive duty for training (INADT), the Veteran was 
hospitalized at a military facility on March 12, 1989 after 
he slipped on ice and landed on his buttocks.  He described a 
"crunching sound" on impact and reported that he began to 
feel a tingling sensation in his left leg.  Physical 
examination of the extremities was unremarkable except for a 
scar on the lateral aspect of the right femur.  Tenderness in 
the left lumbar paraspinals was noted and there was decreased 
sensation to pinprick on the lateral thigh and lateral leg 
extending to the toes on light touch and pinprick.  Straight 
leg raising was present on the left at approximately 20 
degrees and which increased the numbness of the leg.  The 
Achilles reflexes were symmetric but there was a decreased 
left patellar reflex.  During the hospitalization, the 
Veteran was managed conservatively with 10 days of bed rest 
and medication.  He responded nicely to treatment and had 
gradual improvement.  An MRI study of the lumbosacral spine 
was performed two days prior to discharge and revealed no 
abnormalities.  There was no disc herniation.  On the morning 
of his discharge there was normal left patellar reflex and 
straight leg raising was absent on the right.  Straight leg 
raising was positive on the left at about 60 degrees.  The 
Veteran was able to ambulate, with some restriction of 
motion.  The diagnosis at discharge was sciatica.  He was 
discharged home to unemployment, which was apparently normal 
for him at that time of year.  He was instructed to maintain 
bedrest as much as possible, with no lifting over 10-15 
pounds until follow-up.    

Records of private physical therapy, dated from March to 
September 1989, reflect complaints regarding and treatment 
for the low back.  These records include numerous complaints 
regarding pain and increased spasticity.  During treatment in 
March 1989, the Veteran described pain when sitting for just 
a short period of time, but added that he could stand for 
half an hour, and had no pain on lying down.  He stated that 
he was in the hospital for 10 days on complete bed rest, and 
approximately 8 days later, began to feel much better.  The 
assessment was low back pain.  During treatment in April 
1989, the Veteran complained of lumbosacral pain which 
started when he drove 70 miles.  He was started on a TENS 
unit, which he described as helpful in relaxing his back.  
Later that month, he indicated that he did not have to take 
any medicine.  In May 1989 the Veteran complained of 
increasing pain and stiffness after he drove for several 
hours a day earlier.  A few days later, he complained of 
increased pain in the lumbosacral spine after shoveling 
gravel the previous day.  Later in May 1989, increased pain, 
stiffness, and spasticity were noted after he performed 
increased work at home.  The following month, he was noted to 
have complaints of increasing pain after he hit a chuckhole 
in the road and strained his back.  During physical therapy 
in September 1989, the Veteran reported that he was downstate 
picking fruit since his last treatment, one week earlier.  

Records of private treatment from Schoolcraft Memorial 
Hospital, dated from December 1986 to November 1989 reflect 
that, in June 1989, the Veteran had adequate range of motion 
in the back and no localized tenderness.  The physician noted 
that the Veteran had been on intensive physical therapy since 
his injury, and was using a TENS unit, but was not really 
improving.  The impression was spinal injury with lumbar 
radiculopathy.  A July 1989 bone scan was normal.  An August 
1989 bone scan revealed no relevant findings.  

Records of treatment at a service department medical 
facility, dated from April 1989 to January 1990 reflect that, 
during treatment in April 1989, the Veteran reported he felt 
"70 percent better."  He complained of spasms in the legs 
and reported treatment with massage, physical therapy and a 
TENS unit.  He was noted to walk with a cane and, on 
examination, left patellar reflex was absent.  When seen the 
following month, he reported that his back was fully better, 
although he complained of pain in the left leg and added that 
he felt "75 percent back to normal."  

During a June 1989 service department medical evaluation of 
the Veteran's back, he reported that he fell on his back in 
March 1989, and had back pain thereafter.  He complained of 
leg spasms, which were relieved by electrical stimulation, 
and variable patellar reflex on the left.  Examination was 
within normal limits but complaints of back pain on forward 
flexion were noted.  There were no spasms at the time of the 
evaluation and reflexes were intact, although the left 
patellar was not always obtained.  X-ray studies were within 
normal limits.  It was reported that the L5 transverse 
process was larger on the right but not to the point of 
sacralization.  The physician commented that there was no 
positive objective evidence of residual disability, but this 
was not conclusive.  In response to questions on a preprinted 
National Guard form, the physician noted that as a civilian, 
the Veteran was unemployed, and found that he was disabled 
for performance of military duties during the period from 
June 15, 1989, to July 15, 1989.  The estimated 
incapacitation for military duties was unknown due to type of 
injury.  The Veteran was noted to be fit for military duty on 
July 15, 1989.  It was noted that the incapacitation was 
undetermined pending further examination.  A space for the 
examiner to opine whether the Veteran was experiencing 
civilian incapacitation was left blank.

The Veteran was afforded a service department medical 
evaluation in September 1989, at which time he reported that 
an EMG and bone scans were performed three weeks earlier, and 
that the EMG was "ok" but the scan showed increased 
activity in the knees and ankles.  He complained that he felt 
"a lot more dead feeling" when driving for as long as an 
hour.  He complained of weakness in the left leg; however, it 
measured 161/2 inches in circumference compared to 161/4 inches 
on the right.  Straight leg raising was 60 degrees on the 
right and 45 degrees on the left, without any explanation for 
the change.  Patellar reflexes were normal but no left 
Achilles reflex was noted.  There was normal back flexion and 
no muscle spasms.  Physiotherapy was discontinued as it was 
resulting in no improvement.  In response to questions on a 
preprinted National Guard form, the physician noted that the 
Veteran was unemployed and found that he was disabled for 
performance of military duties during the period from 
September 26, 1989 to November 26, 1989.  The estimated 
incapacitation for military duties was unknown due to type of 
injury.  The Veteran was noted to be fit for military duty on 
November 26, 1989.  It was noted that the incapacitation was 
undetermined pending further trial of therapy.  A space for 
the examiner to opine whether the Veteran was experiencing 
civilian incapacitation was left blank.

On evaluation in January 1990, the Veteran described his back 
pain as worse.  Because of the recalcitrant symptomatology, 
it was recommended that he have a Medical Board for chronic 
low back pain.  In a National Guard form, the physician 
indicated that the Veteran was unemployed, and disabled from 
the performance of his military duties from September 1989 to 
January 1990.  The diagnosis was chronic low back pain with 
no etiology.  The estimated duration of incapacitation for 
military duty was pending medical disability and the 
estimated duration of civilian incapacitation was 
undetermined.  The diagnosis on Medical Board examination was 
chronic low back pain, and the Medical Board opined that the 
Veteran was unable to perform his military duties in a full 
duty capacity.  A Physical Evaluation Board was conducted in 
March 1990.  The Board concluded that the Veteran's physical 
impairment prevented reasonable performance of his military 
occupational specialty and recommended a disability 
percentage of 10 percent for chronic low back pain.  

A March 1990 letter from the Vice President of a marine 
salvage contractor firm to the Veteran reflects that the 
contractor had previously employed the Veteran on a seasonal 
basis, and that he was contacted in the spring of 1989 in 
regard to a possible job opportunity for the 1989 
construction season; however, the contact was made shortly 
after the Veteran's back injury and the physician's report 
was unfavorable.  The firm again contacted the Veteran in 
March 1990, regarding his physical status and availability 
for the 1990 construction season, but the Veteran informed 
the firm that he was not able to physically perform the 
required work.

The Veteran was afforded a VA examination to evaluate his 
back in May 1990.  He reported that he was unable to do his 
job because heavy lifting was required.  He complained of low 
back pain, spasms and a lack of feeling in his left foot.  He 
said he was unable to drive a car without sharp pain and had 
trouble bending to tie his shoes.  He also described sleeping 
problems due to pain and stated that walking more than 10 
steps caused a lot of back pain.  On examination, he walked 
with a "little" cane and had an exaggerated limping gait; 
however, the physician commented that he did not show any 
real need for the cane.  The physician added that while he 
observed the Veteran using a wheelchair earlier, the Veteran 
had indicated that this was because he figured his back would 
not hurt as much if he used the wheelchair.   The physician 
further noted that the Veteran dressed and undressed with no 
difficulty and there were no gross abnormalities of the back.  
There was no muscle spasm or sciatic pain.  On flexion, the 
Veteran could just about touch his toes with his knees 
straight and fingertips extended.  He had just about full 
extension and performed trunk twisting to the right and left 
with no difficulty.  X-ray of the lumbosacral spine revealed 
increased lordosis and minimal scoliosis.  The diagnosis was 
back pain, subjective, no real objective findings.  

In a July 1990 letter, the Veteran's private chiropractor, 
Dr. Klumpp, indicated that he felt that there was a good 
chance that chiropractic spinal adjustments could give the 
Veteran relief of his symptoms, and possibly resolve them.  
In correspondence dated in December 1990, Dr. Klumpp stated 
that, since the March 1989 injury, the Veteran had been 
unable to perform tasks that would render him an employable 
person.  Dr. Klumpp added that, presently, he would not 
recommend any work activity that would be above the status of 
light duty.  He commented that the Veteran would have to be 
able to change from sitting to standing to walking, as 
needed.  

During VA treatment in October 1990, the Veteran complained 
of a lump on the back and a hot sensation.  He was able to 
reach to within 3 inches of the floor on forward bending and 
he could toe and heel walk.  Extension was not restricted and 
lateral bending was normal.  Subjective evidence of sensory 
deficit in the left lower extremity was reported, but no 
definite weakness of any kind was observed.  There was a 
small lipomatous lump over the left side overlying the 
sacroiliac joint area that was fatty in nature.  The 
physician recommended that, if he had difficulty in handling 
a job, he might be better off to seek vocational help form 
the state, where he could be trained for a lighter type of 
job.  

In correspondence dated in January 1991, a private physician, 
Dr. Phillips, stated that he had seen the Veteran on three 
occasions for complaints of chronic low back pain and pain 
and numbness in the left leg.  On examination, the Veteran 
had decreased range of motion in the back, and appeared 
somewhat stiff.  He had positive straight leg raising on the 
left at 60 degrees.  Reflexes and strength seemed to be 
within normal limits.  The doctor said that the Veteran had a 
chronic low back syndrome which was certainly suggestive of 
radiculopathy, and commented that he appeared to be 
unemployable.

In a February 1991 letter, a career consultant from the Six-
County Consortium for Employment and Training indicated that 
she had reviewed the December 1990 letter from Dr. Klumpp and 
the January 1991 letter from Dr. Phillips, but that, in order 
to place the Veteran in a work activity, she would need a 
more comprehensive statement listing his exact disability, 
his capabilities, and a statement from his doctor releasing 
him to seek work.  She added that she had encouraged the 
Veteran to seek technical training.  

During the April 1991 hearing, the Veteran described his 
March 1989 back injury and subsequent hospitalization and 
treatment.  He added that he was a certified automotive 
technician, but could not do the jobs he used to do.  He 
stated that, if he could be retrained for something that he 
could do, he would feel better about himself.  

During a May 2004 VA social and industrial survey, the 
Veteran reported that he lived with his parents from 1989 to 
1994 and was not able to work, adding that he tried very hard 
to find work following his discharge from service, but could 
not because of his physical limitations.  

In September 2009, the Board sought a VHA medical opinion 
regarding the stability of the Veteran's back condition at 
the time of his discharge from the National Guard.  The 
opinion request included the history of the March 1989 
injury, and pertinent medical evidence in the period 
following that injury, to January 1991.  In November 2009, 
the Board received the VHA medical opinion, prepared by the 
Chief of the Orthopedics Section of the New Orleans VA 
Medical Center (VAMC).  The physician indicated that he had 
completed a thorough review of the claims file and opined 
that, at the time of the Veteran's April 5, 1990 discharge 
from the National Guard, his low back disorder was not an 
unstabilized condition with severe disability, and 
substantially gainful employment was feasible and advisable.  
He added that, at the time of his April 5, 1990 discharge, 
the Veteran's low back disorder was healed, and employability 
was feasible.  He stated that the Veteran's low back problem 
was more compatible with lumbosacral strain characterized by 
slight subjective symptoms only.  

In providing a rationale for his opinion, the physician noted 
that review of the claims file revealed that the Veteran's 
back problem was characterized by subjective complaints, 
unsubstantiated by any objective findings.  He added that 
further review of the records reflected inconsistencies in 
the Veteran's subjective complaints, as noted on review of 
recorded histories and physical findings.  The physician also 
pointed out that none of the performed diagnostic tests 
(MRIs, X-rays, CT, EMG/NCV studies) revealed any 
abnormalities.  He, therefore, concluded that, in his 
opinion, the Veteran sustained a strain of the lumbosacral 
region of his back when he fell in March 1989.  He added that 
the effects of that fall had resolved, and his present 
diagnosis was subjective back pain unsupported by objective 
findings.  

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that a 
prestabilization rating from the date of separation from 
inactive duty training in March 1989 is not warranted.  

In this regard, the medical evidence simply does not 
establish that the Veteran had an unstabilized back 
disability or an unhealed back injury at the time of his 
discharge from the hospital in March 1989.  Rather, the 
records of that hospitalization describe the Veteran as 
responding nicely to treatment with gradual improvement.  
While his discharge instructions included maintaining bedrest 
as much as possible, with restriction of activities, 
specifically, no lifting over 10-15 pounds until follow-up, 
there was no specific instruction that he should avoid 
working.  Although he was discharged to unemployment, review 
of the record reflects that this was normal for the Veteran 
at that time of year, as the Veteran himself reported in 
correspondence dated in March 1990 that he was not 
unemployed, in the classic sense, at the time of the March 
1989 injury, but, rather, he was on a seasonal layoff.  

In addition, the medical evidence immediately following the 
injury does not show that the Veteran was particularly 
limited in his ability to work.  While physical therapy 
records reflect that the Veteran described increased pain and 
spasticity as a result of shoveling gravel and working at 
home in May 1989, there is no clear indication in the 
physical therapy records that these symptoms caused material 
impairment in the Veteran's employability as a civilian.  
Similarly, while the Veteran complained of pain down the left 
leg after picking fruit in September 1989, there is, 
nevertheless, no medical opinion that the Veteran's back 
disability was unstabilized, with severe disability which 
made substantially gainful employment not feasible or 
advisable, or that his back disability involved unhealed or 
incompletely healed wounds or injuries producing the 
likelihood of a material impairment of employability.

The Board notes that, while, in his December 1990 letter, Dr. 
Klumpp noted that, since the March 1989 injury, the Veteran 
had been unable to perform tasks that would render him 
employable, in the same letter, he added that he would not 
recommend any work above the status of light duty, thus, 
implying that the Veteran could perform light duty.  This is 
consistent with the October 1990 record of VA treatment, in 
which the physician suggested that the Veteran might seek 
vocational help from the state, so he could be trained for a 
lighter type of job.  

The Board has also carefully considered the June 1989, 
September 1989, and January 1990 military physician's 
statements; however, review of these statements also does not 
reveal an unstabilized or unhealed back disability.  Further, 
while each of these statements indicates that the Veteran 
could not perform his full military duties, both the June 
1989 and September 1989 statements reflect that the physician 
left blank the portion of the form regarding civilian 
incapacitation.  

In the August 2008 Joint Motion, the parties pointed out that 
the January 1990 physician's statement, which indicated that 
the estimated duration of the Veteran's civilian 
incapacitation was "undetermined" appeared to ambiguously, 
if not implicitly, conclude that the Veteran's service-
connected back disability was causing incapacitation. 

Despite the January 1990 opinion, which, as noted above, is 
ambiguous, and the January 1991 opinion of Dr. Phillips, that 
the Veteran appeared to be unemployable, the VA physician who 
provided the November 2009 opinion is clear on the matter of 
stability of the Veteran's back disability at the time of 
discharge.  The VA physician who provided the November 2009 
opinion clearly stated that the Veteran's low back disability 
was not an unstabilized condition with severe disability at 
the time of discharge in April 1990, adding that 
substantially gainful employment was feasible and advisable.  
Further, he indicated that the low back disability was more 
compatible with lumbosacral strain characterized by slight 
subjective symptoms only.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not 
reject medical opinions based on its own medical judgment.  
Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In assessing medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  A medical opinion may not be discounted 
solely because the examiner did not review the claims file.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Court has also stated that "most of the probative value 
of a medical opinion comes from its reasoning", and that the 
Board "must be able to conclude that a medical expert has 
applied valid medical analysis to the significant facts of 
the particular case in order to reach the conclusion 
submitted in the medical opinion."  See Nieves-Rodriguez, 22 
Vet. App. at 304.  

The opinion of the VA physician who provided the November 
2009 opinion was based on thorough review of the claims file, 
and specifically and clearly addressed the question of the 
stability of the back disability and the Veteran's 
employability at the time of discharge.  Significantly, the 
VA physician provided a rationale for his opinion.  To the 
extent that the January 1990 physician's statement indicates 
that the Veteran was incapacitated from civilian employment 
due to his back disability, the Board notes that the 
physician who rendered this opinion did not provide a 
rationale for this statement.  Similarly, no rationale was 
provided by either Dr. Klumpp or Dr. Phillips in their 
December 1990 and January 1991 opinions regarding the 
Veteran's employability.    

Thus, the competent, probative (persuasive) evidence on the 
question of whether the Veteran had an unstabilized back 
condition with severe disability at the time of his 
discharge, making substantially gainful employment not 
feasible or not advisable, or, whether he had an unhealed or 
incompletely healed back condition at the time of discharge, 
with likely material impairment of employment, weighs against 
the claim for a prestabilization rating from the date of 
separation from inactive duty training in March 1989.  

For all the foregoing reasons, a prestabilization rating from 
the date of separation from inactive duty training in March 
1989 is not warranted.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the 
doubt doctrine; however, as the preponderance of the evidence 
is against assignment of a prestabilization rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).



ORDER

Entitlement to a prestabilization rating from the date of 
separation from inactive duty training in March 1989 is 
denied.


REMAND

Unfortunately, the claims file reflects that further action 
on the claims remaining on appeal is warranted, even though 
such action will, regrettably, further delay an appellate 
decision in this appeal.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  

In August 2007, the Board remanded the claims for an initial 
rating in excess of 40 percent for a low back disability and 
entitlement to TDIU for further development.  The RO was 
instructed to provide the Veteran with VCAA notice and 
schedule him for a VA orthopedic examination.  After 
completion of this, and any additional development deemed 
necessary, the RO was to review the issues on appeal, and was 
specifically instructed to indicate that it had considered 
whether referral of the claims under 38 C.F.R. § 3.321(b) was 
warranted.  If any benefit sought on appeal remained denied, 
the Veteran was to be furnished a supplemental statement of 
the case, and afforded the opportunity to respond.  

VCAA notice in regard to the claims remaining on appeal was 
provided in September 2007.  The Veteran was afforded a VA 
examination to evaluate the claims remaining on appeal in 
January 2009.  Despite the foregoing development being 
completed, no SSOC readjudicating the claims for a higher 
rating for residuals of a low back injury and entitlement to 
TDIU appears in the claims file.  

Under these circumstances, the Board finds that a remand is 
required to readjudicate the claims remaining on appeal on 
the basis of the evidence associated with the claims file 
since the August 2007 remand.

In addition, during the January 2009 VA examination, the 
examiner noted that the Veteran underwent a neurological 
evaluation at Iron Mountain on June 29, 2005.  Further, in a 
November 2007 VA Form 21-8940, the Veteran indicated that his 
back and left leg conditions prevented him from securing or 
following any substantially gainful occupation, and that he 
had been under a doctor's care and or hospitalized in the 
past 12 months, specifically, that he had ongoing treatment 
at the Iron Mountain VAMC.  The Board notes that the most 
recent records of VA treatment currently associated with the 
claims file are dated in April 2001.  The foregoing evidence 
indicates that more recent records of VA treatment are 
available.  As any records of VA treatment since April 2001 
are potentially pertinent to the claims remaining on appeal 
and within the control of VA, they should be obtained and 
associated with the claims file.  Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

In addition, during VA examination in April 2004, the Veteran 
reported that in 1994, after a VA vocational rehabilitation 
program, he was employed driving buses for 10 weeks.  While 
the claims file reflects that the Veteran was denied benefits 
under the VA vocational rehabilitation program in April 1995, 
as the claims remaining on appeal are being remanded, the RO 
should clarify whether the Veteran has received VA vocational 
rehabilitation and, if so, associate any vocational 
rehabilitation records with the claims file.  

Further, in November 2007, the Veteran submitted a VA Form 
10-5345 in which he indicated that he had received treatment 
from Brian Begres, D.C.  In correspondence dated later that 
month, the Veteran reported that he was no longer seeing Dr. 
Begres, but was being treated by Dr. Schone.  In September 
2008, the Veteran submitted a VA Form 10-5345 indicating 
treatment by Dr. Schone.  VA has a duty to obtain relevant 
records of treatment reported by private physicians.  Massey 
v. Brown, 7 Vet. App. 204 (1994).  Records of treatment from 
Dr. Begres and Dr. Schone have not been associated with the 
claims file.  On remand, the RO should attempt to associate 
medical evidence from these providers with the record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the Veteran for his low back 
disability.  Of particular interest are 
records from Dr. Begres and Dr. Schone, 
records of treatment from the Iron 
Mountain VAMC, since April 2001, and any 
VA vocational rehabilitation records.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his attorney are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed.  All applicable laws and 
regulations should be considered.  The RO 
should indicate that it considered 
whether referral of the claims under 
38 C.F.R. § 3.321(b) and/or 38 C.F.R. 
§ 4.16(b) is warranted.  If any benefit 
sought remains denied, the Veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


